ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing or rehearing en banc, the consent motion of appellee, District of Columbia, to late file the lodged opposition to the petition, and the statement of appellee, L.O.C., it is
ORDERED that the motion of appellee, District of Columbia, to late file the opposition is granted and the Clerk is directed to file the lodged opposition to the petition. It is
FURTHER ORDERED by the merits division * that the petition for rehearing is granted to the extent that this court’s opinion filed August 5, 2004, 855 A.2d 1117, is amended by striking, in their entirety, the last two sentences in the first paragraph at the top of page 1121. It is
*860FURTHER ORDERED that the petition for rehearing is otherwise denied; and it appearing that no judge of this court has called for a vote on the petition for rehearing en banc, it is
FURTHER ORDERED that the petition for rehearing en banc is denied.